



Exhibit 10.4


GLOBAL NON-QUALIFIED SHARE OPTION AGREEMENT
FOR EMPLOYEES
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN
Name of Optionee:                            
No. of Option Shares:                Ordinary Shares (as defined below)
Option Exercise Price per Share:    $        
[Must be the higher of (a) 1/13 of the closing price of the Company’s ADSs as
quoted on the NASDAQ on the date of grant, and (b) 1/13 of the average closing
price of the Company’s ADSs quoted on the NASDAQ for the five trading days
immediately preceding date of grant]
Grant Date:                    
Expiration Date:                    
[No more than 10 years]
Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan as amended
through the date of grant (the “Plan”), and this Global Share Option Award
Agreement for Employees, including any special terms and conditions for the
Optionee’s country set forth in the appendix attached hereto (the “Appendix,”
and together with the Global Share Option Award Agreement, the “Agreement”),
BeiGene, Ltd., an exempted company incorporated in the Cayman Islands with
limited liability, (the “Company”) hereby grants to the Optionee named above an
option (the “Share Option”) to purchase on or prior to the Expiration Date
specified above all or part of the number of ordinary shares, par value
US$0.0001 per share (the “Ordinary Shares”) of the Company specified above at
the Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein and in the Plan. The Ordinary Shares may be
represented by American Depositary Shares (“ADSs”), and each ADS represents 13
Ordinary Shares. References herein to the issuance of Ordinary Shares shall also
refer to the issuance of ADSs on the same basis of one ADS for every 13 Ordinary
Shares. The Option Exercise Price per ADS shall equal the Option Exercise Price
per Share multiplied by 13. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless defined differently herein.
1.Exercisability Schedule. No portion of this Share Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as described in Section 2 of the
Plan) to accelerate the following exercisability schedule, this Share Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as Optionee has served continuously as an employee
of the Company or a Subsidiary on such dates:
Incremental Number of Option Shares Exercisable
Exercisability Date
_____________ (___%)
_______________
_____________ (___%)
_______________
_____________ (___%)
_______________
_____________ (___%)
_______________

In determining the number of vested Option Shares at the time of any exercise,
the number of Option Shares shall be rounded down to the nearest whole ADS or
the nearest increment of 13 Ordinary Shares.
Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.


Version: June 2019

--------------------------------------------------------------------------------





2.Manner of Exercise.
(a)The Optionee may exercise this Share Option only in the following manner:
from time to time on or prior to the Expiration Date of this Share Option, the
Optionee may give written notice to the Administrator of Optionee’s election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of Ordinary Shares that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) if permitted by the Administrator, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Ordinary
Shares issuable upon exercise by the largest whole number of Ordinary Shares
with a Fair Market Value that does not exceed the aggregate exercise price; or
(v) a combination of (i), (ii), (iii) and (iv) above. Payment instruments will
be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of law, and (iii) the receipt by the
Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Ordinary Shares to be purchased
pursuant to the exercise of Share Options under the Plan and any subsequent
resale of the Ordinary Shares will be in compliance with applicable laws and
regulations. In the event the Optionee chooses to pay the purchase price by
previously-owned Ordinary Shares through the attestation method, the number of
Ordinary Shares transferred to the Optionee upon the exercise of the Share
Option shall be net of the Ordinary Shares attested to.
(b)The Ordinary Shares purchased upon exercise of this Share Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Ordinary Shares subject to this
Share Option unless and until this Share Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the Ordinary Shares to the Optionee, and the Optionee’s name shall
have been entered as the shareholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Ordinary Shares.
(c)The minimum number of Ordinary Shares with respect to which this Share Option
may be exercised at any one time shall be 104 Ordinary Shares and shall be
exercised in increments of 13 Ordinary Shares, unless the number of Ordinary
Shares with respect to which this Share Option is being exercised is the total
number of Ordinary Shares subject to exercise under this Share Option at the
time.
(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Share Option shall be exercisable after the Expiration Date.
3.Termination of Employment.
(a)If the Optionee’s employment by the Company or a Subsidiary is terminated,
the period within which to exercise the Share Option may be subject to earlier
termination as set forth below.
(b)For purposes of this Share Option, the Optionee’s employment shall be
considered terminated as of the date the Optionee is no longer actively employed
by the Company or any of its Subsidiaries (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of labor
laws in the jurisdiction where the Optionee is employed or the terms of the
Optionee’s employment agreement, if any) and such date will not be extended by
any notice period (e.g., the date would not be delayed by any contractual notice
period or any period of “garden leave” or similar period mandated under
employment or other laws in the jurisdiction where the Optionee is employed or
the terms of the Optionee’s employment agreement, if any). The Administrator
shall have the exclusive discretion to determine when the Optionee is no


Version: June 2019

--------------------------------------------------------------------------------





longer actively employed for purposes of the Share Option (including whether the
Optionee may still be considered to be employed while on a leave of absence).
(c)Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Share Option outstanding on such
date, to the extent exercisable on the date of death, may be exercised by the
Optionee’s legal representative or legatee for a period of 12 months after the
date of death or until the Expiration Date, if earlier. Any portion of this
Share Option that is not exercisable on the date of death shall terminate
immediately and be of no further force or effect.
(d)Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Share Option outstanding on such date, to the extent exercisable
on the date of such termination of employment, may be exercised by the Optionee
for a period of 12 months after the date of disability or until the Expiration
Date, if earlier. Any portion of this Share Option that is not exercisable on
the date of disability shall terminate immediately and be of no further force or
effect.
(e)Termination for Cause. If the Optionee’s employment terminates for Cause, any
portion of this Share Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company; (ii) the conviction of,
indictment for or plea of nolo contendere by the Optionee to a felony or a crime
involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company.
(f)Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Administrator, any portion of this Share Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months after the date of termination or
until the Expiration Date, if earlier. Any portion of this Share Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.
The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and
Optionee’s representatives or legatees.
4.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Share Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.
5.Transferability. This Agreement is personal to the Optionee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Share Option is
exercisable, during the Optionee’s lifetime, only by the Optionee, and
thereafter, only by the Optionee’s legal representative or legatee.
6.Responsibility for Taxes. The Optionee acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary employing the
Optionee (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax‑related items related to the Optionee’s participation in the Plan and
legally applicable to the Optionee (“Tax-Related Items”) is and remains the
Optionee’s responsibility and may exceed the amount, if any, actually withheld
by the Company or the Employer. The Optionee further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Share Option, including, but not limited to, the grant, vesting or
exercise of this Share Option, the subsequent sale of Ordinary Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of this Share Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Optionee
is subject to Tax-Related Items in more than one jurisdiction, the Optionee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(a)Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company (or its designated agent) to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by withholding from
the proceeds of the sale of Ordinary Shares acquired upon settlement of this
Share Option either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Optionee’s behalf pursuant to this authorization
without further consent). As of the date hereof, the Optionee certifies
that this Agreement is entered into in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b5-1 of the Exchange Act or any other
securities laws.


Version: June 2019

--------------------------------------------------------------------------------





(b)     Alternatively, the Company and/or the Employer, or their respective
agents, at their discretion, are authorized to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by (i) withholding
from the Optionee’s wages or other cash compensation paid to the Optionee by the
Company and/or the Employer; or (ii) withholding from Ordinary Shares to be
issued to the Optionee upon exercise of this Share Option; or (iii) any other
method of withholding determined by the Company and permitted by applicable law;
provided, however, that that if the Optionee is a Section 16 officer of the
Company under the Exchange Act, then Tax-Related Items, if any, shall be
withheld as described in subsection (a) of this Paragraph 6.
(c)    Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum rates applicable in the Optionee 's jurisdiction in which case the
Optionee may receive a refund for any overwithheld tax in cash and will not have
any right to the Ordinary Shares. If the obligation for Tax-Related Items is
satisfied by withholding in Ordinary Shares, for tax purposes, the Optionee is
deemed to have been issued the full number of Ordinary Shares subject to the
this Share Option, notwithstanding that a number of the Ordinary Shares is held
back solely for the purpose of paying the Tax-Related Items.
(d)    While this Agreement is in effect, the Optionee agrees (i) not to enter
into or alter any corresponding or hedging transaction or position with respect
to the securities covered by this Agreement (including, without limitation, with
respect to any securities convertible or exchangeable into Ordinary Shares) and
(ii) not to attempt to exercise any influence over how, when or whether to
effect the withholding and sale of Ordinary Shares pursuant to this Paragraph 6.
The Optionee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Ordinary Shares, or the proceeds of the sale of Ordinary
shares, if the Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items.
7.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Employer to terminate the employment of the
Optionee at any time.
8.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Share Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
9.Nature of Grant. In accepting the Award, the Optionee acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of this Share Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of Share
Options, or benefits in lieu of Share Options, even if Options have been granted
in the past;
(c)all decisions with respect to future Share Options or other grants, if any,
will be at the sole discretion of the Company;
(d)the Optionee is voluntarily participating in the Plan;
(e)the grant of this Share Option does not establish an employment or other
service relationship between the Optionee and the Company;
(f)this Share Option and any Ordinary Shares subject to this Share Option, and
the income from and value of same, are not intended to replace any pension
rights or compensation;
(g)unless otherwise agreed with the Company, this Share Option and the Ordinary
Shares subject to this Share Option, and the income from and value of same, are
not granted as consideration for, or in connection with, the service the
Optionee may provide as a director of a Subsidiary;
(h)this Share Option and any Ordinary Shares subject to this Share Option, and
the income from and value of same, are not part of normal or expected
compensation for purposes of, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, holiday pay, pension or retirement or
welfare benefits or similar mandatory payments;


Version: June 2019

--------------------------------------------------------------------------------





(i)the future value of the Ordinary Shares underlying this Share Option is
unknown, indeterminable, and cannot be predicted with certainty;
(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Share Option resulting from the termination of the Optionee’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of labor laws in the jurisdiction where the Optionee is employed or
the terms of the Optionee’s employment agreement, if any);
(k)unless otherwise provided in the Plan or by the Company in its discretion,
this Share Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Share Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Ordinary Shares; and
(l)if the Optionee resides and/or works in a country outside the United States,
the following shall apply:
(i)this Share Option and any Ordinary Shares subject to this Share Option, and
the income from and value of same, are not part of normal or expected
compensation for any purpose;
(ii)neither the Company, the Employer nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Optionee’s local currency
and the United States Dollar that may affect the value of this Share Option or
of any amounts due to the Optionee pursuant to the exercise of this Share Option
or the subsequent sale of any Ordinary Shares acquired upon exercise.
10.Appendix. Notwithstanding any provision of this Global Share Option Award
Agreement for Employees, if the Optionee resides in a country outside the United
States or is otherwise subject to the laws of a country other than the United
States, this Share Option shall be subject to the special terms and conditions
set forth in the Appendix for the Optionee’s country, if any. Moreover, if the
Optionee relocates to one of the countries included in the Appendix during the
term of this Share Option, the terms and conditions for such country shall apply
to the Optionee, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix forms part of this Agreement.
11.Language. The Optionee acknowledges that he or she is proficient in the
English language and understands the terms of this Agreement. If the Optionee
has received this Agreement, or any other documents related to this Share Option
and/or the Plan translated into a language other than English and if the meaning
of the translated version is different than the English version, the English
version will control.
12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
13.Waivers. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Optionee.
14.Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Cayman Islands, applied without regard to
conflict of law principles.
15.Venue. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the courts
of the Cayman Islands, and no other courts, where this grant is made and/or to
be performed, and no other courts.
16.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on this Share Option and the Ordinary Shares acquired upon
exercise of this Share Option, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Optionee to accept any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
18.Electronic Delivery and Acceptance of Documents. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Optionee hereby consents to
receive


Version: June 2019

--------------------------------------------------------------------------------





such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company, or any third party designated by the Company.
19.Insider Trading Restrictions / Market Abuse Laws. By accepting this Share
Option, the Optionee acknowledges that he or she is bound by all the terms and
conditions of any Company’s insider trading policy as may be in effect from time
to time. The Optionee further acknowledges that, depending on the Optionee’s
country, the broker's country or the country in which the Ordinary Shares or the
ADSs are listed, the Optionee may be or may become subject to insider trading
restrictions and/or market abuse laws which may affect the Optionee’s ability to
accept, acquire, sell or otherwise dispose of Ordinary Shares, rights to
Ordinary Shares (e.g., Share Option) or rights linked to the value of Ordinary
Shares under the Plan during such times as the Optionee is considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the Optionee placed before the
Optionee possessed inside information.  Furthermore, the Optionee could be
prohibited from (i) disclosing the inside information to any third party, which
may include fellow employees and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities.  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any Company’s insider trading policy as may be in effect from time
to time. The Optionee acknowledges that it is the Optionee’s responsibility to
comply with any applicable restrictions, and the Optionee should speak to his or
her personal advisor on this matter.
20.Foreign Asset/Account, Exchange Control and Tax Reporting. Depending on the
Optionee’s country, the Optionee may be subject to foreign asset/account,
exchange control, tax reporting or other requirements which may affect the
Optionee’s ability acquire or hold Share Options or Ordinary Shares under the
Plan or cash received from participating in the Plan (including dividends and
the proceeds arising from the sale of Ordinary Shares) in a brokerage/bank
account outside the Optionee’s country. The applicable laws of the Optionee’s
country may require that he or she report such Share Options, Ordinary Shares,
accounts, assets or transactions to the applicable authorities in such country
and/or repatriate funds received in connection with the Plan to the Optionee’s
country within a certain time period or according to certain procedures. The
Optionee acknowledges that he or she is responsible for ensuring compliance with
any applicable requirements and should consult his or her personal legal advisor
to ensure compliance with applicable laws.
BEIGENE, LTD.
By:                        
Name:
Title:
The undersigned hereby agrees to the terms and conditions of the Agreement.
Electronic agreement pursuant to the Company’s instructions to the Optionee
(including through an online acceptance process) is acceptable.
Date:                                                
Optionee’s signature
Name:


Optionee’s address:
                        
                        
                        


[Signature Page to Global Non-Qualified Share Option Agreement for Employees
under the 2016 Share Option and Incentive Plan]


Version: June 2019

--------------------------------------------------------------------------------





APPENDIX
GLOBAL SHARE OPTION AWARD AGREEMENT
FOR EMPLOYEES
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN
Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Share Option Award
Agreement for Employees.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Share
Options if the Optionee works and/or resides in one of the countries listed
below. If the Optionee is a citizen or resident of a country other than the one
in which the Optionee is currently working and/or residing (or is considered as
such for local law purposes), or the Optionee transfers employment and/or
residency to a different country after the Share Options are granted, the
Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will apply to the Optionee.
Notifications
This Appendix also includes information regarding certain other issues of which
the Optionee should be aware with respect to the Optionee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of May 2019. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Optionee not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out-of-date at the time the Optionee exercises the Share
Options or sells any Ordinary Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. Accordingly, the
Optionee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Optionee’s country may apply to the Optionee’s
individual situation.
If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently working and/or residing (or is considered as
such for local law purposes), or if the Optionee transfers employment and/or
residency to a different country after the Share Option is granted, the
notifications contained in this Appendix may not be applicable to the Optionee
in the same manner.
DATA PRIVACY PROVISIONS
EMPLOYEES IN THE EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”) / UNITED
KINGDOM
(a)Data Collection, Processing and Usage. The Company collects, processes, and
uses certain personally-identifiable information about the Optionee;
specifically, including the Optionee’s name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number, salary, citizenship, job title, any Ordinary Shares or
directorships held in the Company, and details of all Share Options or any other
equity compensation awards granted, canceled, exercised, vested, or outstanding
in the Optionee’s favor, which the Company receives from the Optionee or the
Employer. In granting the Share Options under the Plan, the Company will collect
the Optionee’s personal data for purposes of allocating Ordinary Shares and
implementing, administering and managing the Plan. The Company collects,
processes and uses the Optionee’s personal data pursuant to the Company’s
legitimate interest of managing the Plan and generally administering employee
equity awards and to satisfy its contractual obligations under the terms of the
Agreement.
(b)Stock Plan Administration Service Provider. The Company transfers participant
data to Morgan Stanley Smith Barney, LLC and certain of its affiliates ("MSSB"),
an independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan. In
the future, the Company may select a different service provider and share the
Optionee’s personal data with another company that serves in a similar manner.
MSSB will open an account for the Optionee to receive and trade Ordinary Shares
acquired under the Plan. The Optionee will be asked to agree on separate terms
and data processing practices with MSSB, which is a condition to the Optionee’s
ability to participate in the Plan.


Version: June 2019

--------------------------------------------------------------------------------





(c)International Data Transfers. The Company and MSSB are based in the People's
Republic of China and the United States, respectively. The Company can only meet
its contractual obligations to the Optionee if the Optionee’s personal data is
transferred to the Company and MSSB. The Company’s legal basis for the transfer
of the Optionee’s personal data is to satisfy its contractual obligations under
the terms of the Agreement and/or its use of the standard data protection
clauses adopted by the EU Commission.
(d)Data Retention. The Company will use the Optionee’s personal data only as
long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax, exchange control, labor and securities laws.
This means the Company may retain the Optionee 's personal data after the
Optionee 's employment relationship has terminated. When the Company no longer
needs the Optionee’s personal data, the Company will remove it from its systems.
If the Company keeps the Optionee’s data longer, it would be to satisfy legal or
regulatory obligations and the Company’s legal basis would be for compliance
with relevant laws or regulations.
(e)Data Subjects Rights. The Optionee may have a number of rights under data
privacy laws in the Optionee’s country of residence. For example, the Optionee’s
rights may include the right to (i) request access or copies of personal data
the Company processes, (ii) request rectification of incorrect data, (iii)
request deletion of data, (iv) place restrictions on processing, (v) lodge
complaints with competent authorities in the Optionee’s country of residence,
and/or (vi) request a list with the names and addresses of any potential
recipients of the Optionee’s personal data. To receive clarification regarding
the Optionee’s rights or to exercise the Optionee’s rights, the Optionee should
contact his or her local human resources department.
EMPLOYEES OUTSIDE THE EU/EEA/UNITED KINGDOM
(a)Data Collection and Usage. The Company and the Employer collect, process and
use certain personal information about the Optionee, including, but not limited
to, the Optionee’s name, home address and telephone number, email address, date
of birth, social insurance, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any Ordinary
Shares or directorships held in the Company, details of all Share Options or any
other entitlement to Ordinary Shares or equivalent benefits awarded, canceled,
exercised, purchased, vested, unvested or outstanding in the Optionee’s favor
(“Data”), for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan. The legal basis, where required, for the
processing of Data is the Optionee’s consent.
(b)Stock Plan Administration Service Providers. The Company will transfer Data
to Morgan Stanley Smith Barney, LLC and certain of its affiliates ("MSSB"),
which are assisting the Company with the implementation, administration and
management of the Plan. The Company may select different or additional service
providers in the future and share Data with such other provider(s) serving in a
similar manner. The Optionee may be asked to agree on separate terms and data
processing practices with MSSB, with such agreement being a condition to the
ability to participate in the Plan.
(c)International Data Transfers. The Company and MSSB are based in the People's
Republic of China ("PRC") and the United States, respectively. The Optionee’s
country or jurisdiction may have different data privacy laws and protections
than the PRC or the United States. The Company’s legal basis, where required,
for the transfer of Data is the Optionee’s consent.
(d)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, exchange control, labor and securities laws.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary, and the Optionee is providing the consents herein on a
purely voluntary basis. If the Optionee does not consent, or if the Optionee
later seeks to revoke his or her consent, salary from or employment and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Share
Options or other equity awards to the Optionee or administer or maintain such
awards.
(f)Data Subject Rights. The Optionee may have a number of rights under data
privacy laws in the Optionee’s jurisdiction. Depending on where the Optionee is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in the Optionee’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, the Optionee can contact his or her local human resources
representative.


Version: June 2019

--------------------------------------------------------------------------------





(g)Alternative Basis. The Optionee understands that the Company may rely on a
different basis for the processing or transfer of Data in the future and/or
request that the Optionee may provide another data privacy consent. If
applicable, the Optionee agrees that upon request of the Company or the
Employer, the Optionee will provide an executed acknowledgement or data privacy
consent form (or any other agreements or consents) that the Company and/or the
Employer may deem necessary to obtain from the Optionee for the purpose of
administering his or her participation in the Plan in compliance with the data
privacy laws in the Optionee’s country, either now or in the future. The
Optionee understands and agrees that the Optionee will not be able to
participate in the Plan if the Optionee fails to provide any such consent or
agreement requested by the Company and/or the Employer.
AUSTRALIA
Notifications
Tax Notification. Subdivision 83A-C of the Income Tax Assessment Act, 1997
applies to the Share Options granted under the Plan, such that the Share Options
are intended to be subject to deferred taxation.
Exchange Control Information. If the Optionee is an Australian resident,
exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on the Optionee’s behalf. If there is
no Australian bank involved with the transfer, the Optionee will be required to
file the report.
CHINA
The following terms and conditions apply to the Optionee if the Optionee is
subject to exchange control restrictions and regulations in China (regardless of
the Optionee’s nationality and residency status), including the requirements
imposed by the State Administration of Foreign Exchange (the “SAFE”), as
determined by the Company in its sole discretion:
Restriction on Sale. Notwithstanding the Plan and any other provision of the
Agreement to the contrary, the Optionee will not be permitted to sell any
Ordinary Shares acquired under the Plan unless and until the necessary approvals
have been obtained from the SAFE and remain effective, as determined by the
Company in its sole discretion.
Designated Broker. The Optionee acknowledges that all Ordinary Shares acquired
under the Plan will be deposited into a designated account established with a
broker designated by the Company. The Optionee further acknowledges that the
Optionee may not transfer Ordinary Shares out of the account at any time.
Sale of Ordinary Shares. The Optionee acknowledges and agrees that the Company
may require the Optionee to sell any Ordinary Shares acquired under the Plan at
such time(s) as determined by the Company in its discretion due to local legal
and regulatory requirements, as well as the terms of any approval issued by the
SAFE (including within a specified period following the Optionee’s termination
of employment). Further, the Optionee expressly and explicitly authorizes the
Company to issue instructions, on the Optionee’s behalf, to the Company's
designated broker or any other brokerage firm and/or third party administrator
engaged by the Company to hold any Ordinary Shares and other amounts acquired
under the Plan by the Optionee to sell such Ordinary Shares as may be required
to comply with the terms of the Company's SAFE approval and/or applicable legal
and regulatory requirements. In this regard, the Optionee acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
Ordinary Shares at any particular price.
Repatriation and Other Exchange Control Requirements.  The Optionee acknowledges
and agrees that he or she will be required to immediately repatriate to China
the cash proceeds from the sale of any Ordinary Shares the Optionee acquires
under the Plan, as well as any cash dividends paid on such Ordinary Shares,
through a foreign disbursement account held by the Company's designated broker
to a special exchange control account established by a Subsidiary in China. The
Optionee further acknowledges and agrees that any proceeds from the sale of any
Ordinary Shares or the receipt of any cash dividends may be transferred to such
special account prior to being delivered to the Optionee. In this regard, the
Optionee also understands that the proceeds will be delivered to the Optionee as
soon as possible, but there may be delays in distributing the funds to the
Optionee due to exchange control requirements in China. As proceeds will be paid
to the Optionee in either U.S. dollars or Renminbi (at the Company's
discretion), the Optionee understands that the Optionee may be required to set
up a U.S. dollar bank account in China so that the proceeds may be deposited
into this U.S. dollar account. The Optionee agrees to bear any remittance fees
charged by banks or other financial institutions to handle the payment of my
proceeds from the sale of Ordinary Shares. The Optionee further agrees to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.
Administration. The Optionee acknowledges that the Company will not be liable
for any costs, fees, lost interest or dividends or other losses the Optionee may
incur or suffer resulting from the enforcement of the terms of this Appendix or
otherwise from


Version: June 2019

--------------------------------------------------------------------------------





the Company’s operation and enforcement of the Plan and the Agreement in
accordance with Chinese law including, without limitation, any applicable SAFE
rules, regulations and requirements.
FRANCE
Terms and Conditions
Language. By accepting the Share Options, the Optionee confirms having read and
understood the documents relating to the Share Options which were provided to
the Optionee in English.
En acceptant l'attribution d’actions gratuites « Share Options », le Optionee
confirme avoir lu et compris les documents relatifs aux Share Options qui ont
été communiqués au Optionee en langue anglaise.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with securities (including proceeds realized upon the sale of Ordinary Shares),
the report must be made electronically by the 5th day of the month following the
month in which the payment was received. The form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English. The Optionee is
responsible for making this report.
HONG KONG
Terms and Conditions
Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. Hong Kong residents are
advised to exercise caution in relation to the offer. If Hong Kong residents are
in any doubt about any of the contents of this document, they should obtain
independent professional advice. The Share Options and Ordinary Shares acquired
under the Plan do not constitute a public offering of securities under Hong Kong
law and are available only to employees of the Company or its Subsidiaries. The
Agreement, the Plan and other incidental communication materials (i) have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, and (ii) are intended only for the personal use of
each eligible employee of the Company or any Subsidiary and may not be
distributed to any other person.
IRELAND
Notifications
Director Notification Information. Directors, shadow directors and secretaries
of an Irish Subsidiary must notify such Subsidiary in writing upon (i) receiving
or disposing of an interest in the Company (e.g., the Share Options, Ordinary
Shares, etc.), (ii) becoming aware of the event giving rise to the notification
requirement, or (iii) becoming a director or secretary if such an interest
exists at the time, in each case if the interest represents more than 1% of the
Company. This notification requirement also applies with respect to the
interests of any spouse or children under the age of 18 of the director, shadow
director or secretary (whose interests will be attributed to the director,
shadow director or secretary). The Optionee should consult with his or her
personal legal advisor as to whether or not this notification requirement
applies.
JAPAN
There are no country-specific provisions.
KOREA
There are no country-specific provisions.
NETHERLANDS
There are no country-specific provisions.


Version: June 2019

--------------------------------------------------------------------------------





SINGAPORE
Terms and Conditions
Restrictions on Sale and Transferability. The Optionee hereby agrees that any
Ordinary Shares acquired pursuant to the Share Options will not be offered for
sale in Singapore prior to the six (6) month anniversary of the Grant Date,
unless such sale or offer is made: (1) after six (6) months of the Grant Date or
(2) pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chapter 289, 1006
Ed.) (“SFA”).
Notifications
Securities Law Information. The grant of the Share Options is being made in
reliance on section 273(1)(f) of the SFA of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”) and is not made with a view to the Ordinary
Shares being subsequently offered for sale to any other party. The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Optionee should note that the Award is subject to section 257 of
the SFA and the Optionee will not be able to make (i) any subsequent sale of
Ordinary Shares in Singapore or (ii) any offer of subsequent sale of Ordinary
Shares subject to the Award in Singapore, unless such sale or offer is made (a)
more than six (6) months after the Grant Date or (b) pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than Section 280) of the SFA
(Chapter 289, 2006 Ed.) or pursuant to, and in accordance with the conditions
of, any other applicable provisions of the SFA.
Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”) and the directors (including alternative directors,
substitute directors and shadow directors1) of a Singaporean Subsidiary are
subject to certain notification requirements under the Singapore Companies Act. 
The CEO and the directors must notify the Singaporean Subsidiary in writing of
an interest (e.g., the Award or Ordinary Shares) in the Company within two (2)
business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon exercise of the Share Options or when
Ordinary Shares acquired under the Plan are subsequently sold), or
(iii) becoming the CEO or a director.
SWITZERLAND
Notifications
Securities Law Information. The Share Options are not intended to be publicly
offered in or from Switzerland. The grant of the Share Options are considered a
private offering in Switzerland. Neither this document nor any other materials
relating to the Share Options constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Share Options may
be publicly distributed nor otherwise made publicly available in Switzerland.
Neither this document nor any other offering or marketing material relating to
the Share Options have been or will be filed with, approved or supervised by any
Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).
TAIWAN
Notifications
Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and any Subsidiary. The offer of participation
in the Plan is not a public offer of securities by a Taiwanese company.
Exchange Control Information. The Optionee understands and acknowledges that the
Optionee may acquire and remit foreign currency (including proceeds from the
sale of Ordinary Shares of the Company) into Taiwan up to US$5,000,000 per year.
The Optionee further understands that if the transaction amount is TWD$500,000
or more in a single transaction, the Optionee must submit a Foreign Exchange
Transaction Form and also provide supporting documentation to the satisfaction
of the remitting bank. If the transaction amount is US$500,000 or more, the
Optionee understands that he or she may be required to provide additional
supporting documentation to the satisfaction of the remitting bank. The Optionee
acknowledges that the Optionee should consult his or her personal legal advisor
to ensure compliance with applicable exchange control laws in Taiwan.


1 A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual


Version: June 2019

--------------------------------------------------------------------------------





UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Paragraph 6 of the
Agreement:
Without limitation to Paragraph 6 of the Agreement, the Optionee agrees that the
Optionee is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items as and when requested by the Company or the Employer or
by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). The Optionee also agrees to indemnify and keep
indemnified the Company or the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on the Optionee’s behalf.
Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply if the
indemnification can be viewed as a loan. In such case, if the amount of any
income tax due is not collected from or paid by the Optionee within 90 days of
the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income
taxes may constitute a benefit to the Optionee on which additional income tax
and national insurance contributions (“NICs”) may be payable. The Optionee will
be responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company or the Employer, as applicable, any employee NICs due on this additional
benefit, which the Company or the Employer may recover from the Optionee by any
of the means referred to in Paragraph 6 of the Agreement.






Version: June 2019